Citation Nr: 1206464	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for diabetes mellitus, type II, rated 20 percent disabling.

3.  Entitlement to an increased disability evaluation for right upper extremity peripheral neuropathy, rated 10 percent disabling.

4.  Entitlement to an increased disability evaluation for left upper extremity peripheral neuropathy, rated 10 percent disabling.

5.  Entitlement to an increased disability evaluation for right lower extremity peripheral neuropathy, rated 10 percent disabling.

6.  Entitlement to an increased disability evaluation for left lower extremity peripheral neuropathy, rated 10 percent disabling.

7.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 10 percent disabling.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to November 1987 and from February 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, November 2009 and May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In August 2011, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran's August 2011 Board testimony, as well as his statements at his April 2011 VA examination, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In the interest of clarity, it should be noted that the Veteran has been denied service connection for ischemic heart disease and awarded special monthly compensation based on erectile dysfunction.  In August 2011 signed statements, the Veteran expressly withdrew any claim related to these issues and, consistent with his desire, the Board will not consider these issues on appeal.  See 38 C.F.R. §§ 20.202, 20.204 (2011).  

The Board acknowledges receipt of the Veteran's November 2011 and January 2012 submissions, which included statements and medical evidence.  Because the submissions were also accompanied by a waiver of the Veteran's procedural right of initial review by the agency of original jurisdiction (AOJ), the Board may properly consider this submission when addressing the appeal.  See 38 C.F.R. § 20.1304(c) (2011).  

The issues of entitlement to respective increased disability evaluations for diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since February 18, 2011, the evidence shows that the Veteran's PTSD has manifested in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  Since February 18, 2011, the preponderance of the evidence shows that the Veteran's PTSD is not productive of occupational and social impairment with reduced reliability and productivity or more severe impairment.


CONCLUSION OF LAW

Since February 18, 2011, the criteria for a 30 percent disability evaluation, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The present matter on appeal pertaining to PTSD arises from the initial grant of service connection; therefore, the notice provided in March 2011, before service connection was granted, was legally sufficient and no further notice is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed for the PTSD issue.  VA has obtained the Veteran's service and post-service treatment records, he has been afforded appropriate VA examination and his hearing request has been honored.  Further, the Veteran has not identified, nor does the record suggest, additional records VA should seek to obtain on his behalf.  Essentially, the Board does not have notice of any additional relevant evidence not of record, and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance with the development of evidence is required. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law Judge (AVLJ) who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the August 2011 Board hearing, the AVLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the AVLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and the questions posed, which focused on the evidence and elements necessary to substantiate the claims.  As such, the AVLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

Notwithstanding the aforementioned finding that the AVLJ complied with the duties outlined in Bryant, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions governing hearings before the AOJ do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

Increased Rating Claim

By way of history, a May 2011 rating decision granted the Veteran service connection for PTSD, assigning a 10 percent disability evaluation, effective February 18, 2011.  The Veteran perfected appellate review of this initial disability evaluation and the matter is now before the Board for appellate review.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 (2011).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's service-connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Under the diagnostic criteria, a 10 percent disability rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication.

A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When VA assigns a disability evaluation for a psychiatric disability, the symptoms enumerated in the general rating criteria must be fully considered.  See Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  This inquiry must consider the specific Veteran's psychiatric symptomatology, to include the frequency, severity and duration, to determine the severity any social and/or occupational impairment.  38 C.F.R. § 4.126 (2011); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, VA is not restricted to considering the specific symptom enumerated in the general rating schedule when assigning a psychiatric disability evaluation for the indicated symptoms provide general examples of the type, degree or effect that would warrant a particular rating.  See Sellers, 372 F.3d at 1326-27; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002); VAOPGCPREC 10-95 (Mar. 31, 1995).  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

At a December 2010 VA psychiatric treatment, the Veteran reported he was unable to share a bed with his spouse because of his nightmare and sleep impairment; nonetheless, the marital relationship was positive overall.  Further, the Veteran endorsed episodic feelings of depression but indicated he was doing well as a student pursing a Masters Degree in Business Administration.  

During a January 2011 VA psychiatric assessment, psychiatric symptoms to include daily intrusive thoughts, nightmares, sleep impairment (i.e. approximately four-to-five hours per night), exaggerated startle response and situational hypervigilance were noted as being present, but the Veteran denied any suicidal or homicidal ideation.  Moreover, the VA psychologist documented the Veteran's psychiatric manifestations of moderate depression, self-isolation, emotional detachment, irritability and general interpersonal difficulties.  The Veteran's GAF was 62.

Aside from reporting a need to regularly check the safety/perimeter of his home and positive feelings associated with his tutoring of students, the manifestations of the Veteran's psychiatric condition were essentially unchanged at a March 2011 VA mental health treatment.  Based on his reported symptomatology, relevant medical evidence and current examination findings, to include a mildly restricted affect, the VA physician prescribed the Veteran medications to manage his psychiatric condition.  

An April 2011 VA examination report reflects the Veteran's psychiatric condition manifesting in intrusive thoughts, nightmares, sleep impairment, irritability, self-isolation, situational hypervigilance and a need to regularly check the security of his home.  The VA examiner also indicated that the Veteran was largely distant from others, although he maintained a friendship and a "workable" marital relationship.  At this time, the examiner found the Veteran to present a mildly euthymic mood and affect, as well as episodic passive suicidal ideation, depression, anxiety, lack of motivation and feelings of hopelessness.  In spite of mild occupational impairment, the examiner reported that the Veteran was presently employed as a substitute teacher and that prior periods of unemployment were attributable to non-psychiatric symptomatology.  Ultimately, relying on his account of symptomatology, medical evidence and current examination findings, the VA examiner opined that the Veteran's psychiatric condition was mild in nature and manifested in decreased functioning only during periods of stress.  The Veteran's GAF was 62.  

Merits

Based on the evidence of record, since February 18, 2011, the Board finds the overall disability picture of the service-connected psychiatric condition most closely approximates the criteria for a 30 percent disability evaluation, and no more.  

Initially, the Board finds the competent and generally consistent account of psychiatric symptomatology, to include depression and irritability, provided by the Veteran and his spouse to be credible and probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the January 2011 VA psychiatric assessment and the April 2011 VA examination report confirm that the psychiatric condition manifested in situational hypervigilance, intrusive thoughts, nightmares and sleep impairment.  The Veteran's episodic depression and anxiety are also reflected in the December 2010 VA psychiatric treatment record and April 2011 VA examination.  A March 2011 VA treatment record also indicates the Veteran presented a mildly restricted affect and necessitated medication to manage his psychiatric symptoms.  What is more, consistent with the other evidence of record, the April 2011 VA examiner provided a highly probative medical opinion that the Veteran's mild psychiatric condition manifested in decreased functioning during periods of stress.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that during the pendency of the present appeal, the Veteran's PTSD symptomatology most closely approximates a 30 percent disability evaluation and no more.  

Conversely, the Board finds that the preponderance of the evidence, medical and lay, shows that the Veteran is not entitled to a disability evaluation in excess of 30 percent.  Although the evidence of record continually documents his self-isolation, irritability and inability to share a bed with his spouse, the Veteran has continually maintained relationships with his family, spouse and friend.  The record also confirms that his psychiatric condition manifests in periods of anxiety, depression and situational hypervigilance; however, as noted in VA treatment records, dated in December 2010 and March 2011, and an April 2011 VA examination report, the Veteran has continued to successfully interact with others as a tutor, a student and a substitute teacher.  The April 2011 VA examiner further opined that the Veteran's periods of unemployment were not attributable to psychiatric symptomatology, but physical conditions.  While there is evidence of the Veteran's need to regularly check the perimeter/safety of his home, episodic passive suicidal ideation and periods of motivational impairment, there is also no indication he has not been oriented to all spheres, had any instance(s) of hallucinations, delusions, homicidal ideation, speech, memory or thought impairment.  Moreover, considered with all other evidence of record, the Veteran's recorded GAF scores and the April 2011 VA examiner's opinion strongly suggest psychiatric symptoms manifest in no more than mild occupational and social impairment.  Simply put, based on the medical and lay evidence of record, the overall severity of the Veteran's psychiatric symptomatology does not correspond to the nature, extent and severity of symptoms contemplated in any of the diagnostic criteria in excess of 30 percent.  

In sum, the Board finds that the Veteran's PTSD is most closely approximated by a 30 percent disability evaluation, and no more.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, to this extent, the claim is granted.  

Extraschedular Consideration 

Additionally, the Board has considered whether the Veteran's psychiatric condition warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 (2011).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria and presently assigned disability evaluation contemplate the level of the Veteran's psychiatric disability.  There is evidence that psychiatric symptomatology manifest in, at most, mild social and occupational impairment; however, the Board finds that based on the evidence of record, medical and lay, the symptomatology associated with the Veteran's disability is contemplated by the rating presently assigned and the relevant rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial 30 percent disability evaluation, and no more, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran's statements, as reflected in an April 2010 private neuropathy treatment record, and a January 2011 VA primary care note, provide competent and credible evidence that service-connected diabetes mellitus, type II, and neuropathy may have worsened, since his most recent October 2009 VA examination.  As such, VA is required to afford contemporaneous VA examination, to assess the current nature, extent and severity of the respective disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board finds that these rating claims must be remanded.

In addition, the record suggests the Veteran receives regular treatment for his respective conditions.  However, aside from select records submitted by the Veteran, the claims folder does not reflect sufficient attempts to obtain relevant and sufficiently identified private treatment records.  Additionally, relevant VA treatment records, dated since March 2011, have not been associated with the claims folder.  Given the present state of the record, the law requires VA to undertake additional efforts to attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  On remand, relevant treatment records should be requested.

Again, the Veteran's August 2011 Board testimony and statements at the April 2011 VA examination, when considered in light of Rice, reasonably raise the part-and-parcel matter of entitlement to a TDIU.  Nonetheless, given the remand of the aforementioned increased rating claims, the Board finds that the TDIU issue must also be remanded because the claims are inextricably intertwined and must be considered together.  Accordingly, a decision on the Veteran's TDIU claim at this juncture would be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  A remand of this issue will also allow the AOJ to develop the matter and provide adequate VCAA notice.

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

2.  Contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any treatment and hospitalization for diabetes mellitus, type II, upper extremity neuropathy and lower extremity neuropathy, to include private physician, A. Elsehety, M.D., and the private Southern Institute of Neurology, since December 2006 (the date of the now final Board decision on this matter).  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records via the procedures set forth in 38 C.F.R. § 3.159(c)(1).  All development efforts should be associated with the claims file.

3.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's diabetes mellitus, type II, upper extremity neurological condition and lower extremity neurological condition, dated since March 2011.  Any negative response should be in writing, and associated with the claims folder.

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of the Veteran's diabetes mellitus, type II, to include the severity of his peripheral neuropathy of the upper and lower extremities.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should identify the pathology of all diabetes mellitus, type II, and peripheral neuropathy of the upper and lower extremities found to be present, as well as any related conditions.  Thereafter, the examiner should respond to the following:

Diabetes Mellitus, Type II:  Indicate whether the diabetic condition manifests or requires 

(a) insulin injection(s) and, if so, clear indicate the frequency such are required;

      (b) a restricted diet;

(c) regulation of activities (i.e. avoidance of strenuous occupational and recreational activities); and 

(d) episodes of ketoacidosis or hypoglycemic reactions and, if so, as appropriate indicate frequency such requires hospitalization and/or visits to a diabetic care provider.  

Neuropathy of the Extremities:  With respect to the left and right upper and lower extremities, the examiner is requested to report the presence and or the absence of 

      (a) loss of reflexes; 

      (b) muscle atrophy; 

      (c) sensory disturbances;
      
(d) pain, to include the frequency and severity; and

(e) to the extent possible, characterize the neuropathy of each extremity as mild, moderate, or severe.

Then, the examiner should opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities, as well as any other disability deemed related to service, alone or together, render him unable to secure or follow a substantially gainful occupation.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) September 2007, October 2009 and April 2011 VA examination reports; (III) June 2008, September 2009 and April 2010 private neurological treatment records; (IV) the November 2009 VA Primary Care note; (V) the January 2010 statement and the respectively titled "Restricted Diet" and "Regulation of Activities" statements of private physician A. Eleshety, M.D.; and (VI) any other medical evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report. 

5.  Upon competition of the aforementioned development, readjudicate the issues on appeal, to include the TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the claims file is returned to the Board.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


